Case 1:19-cr-20551-FAM Document 7 Entered on FLSD Docket 09/04/2019 Page   1 of YH
                                                                     FILED by   6                                D.C.


                                                                                             Aug 29, 2019
                             UNITED STATES DISTRICT COURT                                      ANGELA E. NOBLE
                                                                                              CLERK U.S. DIST. CT.
                             SOUTHERN DISTRICT OF FLORIDA                                     S. D. OF FLA. - MIAMI

                     19-20551-CR-MORENO/LOUIS
                                CASE NO.
                                              18 U.S.C. § 875(c)

 UNITED STATES OF AMERICA

 vs.

 ERIC LIN,
    a/k/a "Jake Howard,"
    a/k/a "Eric A Schopenhauer,"

               Defendant.
 - - - - - - -- -- - - - -I
                                           INDICTMENT

        The Grand Jury charges:

                                             COUNTl

        On or about June 7, 2019, in Miami-Dade County, in the Southern District of Florida, and

 elsewhere, the defendant,

                                             ERIC LIN,
                                       a/k/a "Jake Howard,"
                                   a/k/a "Eric A Schopenhauer,"

 did knowingly transmit in interstate commerce a communication containing any threat to injure

 the person of another, that is C.I., in that in a Facebook message sent through the Internet to C.I.,

 the defendant stated in part, "In 3 short years your entire Race your entire culture will perish only

 then after I kill your Spic family will I permit you to Die by Hanging on Metal Wire," in

 violation of Title 18, United States Code, Section 875(c).

                                              COUNT2

        On or about June 8, 2019, in Miami-Dade County, in the Southern District of Florida, and

 elsewhere, the defendant,
Case 1:19-cr-20551-FAM Document 7 Entered on FLSD Docket 09/04/2019 Page 2 of 6



                                              ERIC LIN,
                                        a/k/a "Jake Howard,"
                                    a/k/a "Eric A Schopenhauer,"

 did knowingly transmit in interstate commerce a communication containing any threat to injure

 the person of another, that is C.I., in that in a Facebook message sent through the Internet to C.I.,

 the defendant stated in part, "I'm coming to Rape and kill you. I tried to be Nice but you only see

 that as weakness," in violation of Title 18, United States Code, Section 875(c).

                                               COUNT3

         On or about June 11, 2019, in Miami-Dade County, in the Southern District of Florida, and

 elsewhere, the defendant,

                                             ERIC LIN,
                                       a/k/a "Jake Howard,"
                                   a/k/a "Eric A Schopenhauer,"

 did knowingly transmit in interstate commerce a communication containing any threat to injure

 the person of another, that is C.I., in that in a Facebook message sent through the Internet to C.I.,

 the defendant stated in part, "I will stop at Nothing until you, your family, your friends,, your entire

 WORTHLESS LATIN RACE IS RACIALLY EXTERMINATED!", in violation of Title 18,

 United States Code, Section 875(c).

                                               COUNT4

        On or about June 12, 2019, in Miami-Dade County, in the Southern District of Florida, and

 elsewhere, the defendant,

                                             ERIC LIN,
                                       a/k/a "Jake Howard,"
                                   a/k/a "Eric A Schopenhauer,"

 did knowingly transmit in interstate commerce a communication containing any threat to injure

 the person of another, that is C.I., in that in a Facebook message sent through the Internet to C.I.,



                                                    2
Case 1:19-cr-20551-FAM Document 7 Entered on FLSD Docket 09/04/2019 Page 3 of 6



 the defendant stated in part, "How about we play a Real World GAME of Thrones. You lose and

 I cut you at your knees watch you bleed before I cut your tongue out shove it up your cunt and

 then decapitate that American hating Spic head of yours!", in violation of Title 18, United States

 Code, Section 875(c).

                                              COUNTS

        On or about July 12, 2019, in Miami-Dade County, in the Southern District of Florida, and

 elsewhere, the defendant,

                                             ERIC LIN,
                                       a/k/a "Jake Howard,"
                                   a/k/a "Eric A Schopenhauer,"

 did knowingly transmit in interstate commerce a communication containing any threat to injure

 the person of another, that is C.I., in that in a Facebook message sent through the Internet to C.I.,

 the defendant stated in part, "I look forward to cutting you at your knees Spaniard and then cutting

 out your Heart and drinking every last drop of blood from your Veins then eating your Flesh like

 eating a Steak," in violation of Title 18, United States Code, Section 875(c).

                                             COUNT6

        On or about July 15, 2019, in Miami-Dade County, in the Southern District of Florida, and

 elsewhere, the defendant,

                                            ERIC LIN,
                                      a/k/a "Jake Howard,"
                                  a/k/a "Eric A Schopenhauer,"

 did knowingly transmit in interstate commerce a communication containing any threat to injure

 the person of another, that is C.I., in that in a Facebook message sent through the Internet to C.I.,

 the defendant stated in part, "I will Cut you open and Drink your Blood Until you Die! YOU




                                                  3
Case 1:19-cr-20551-FAM Document 7 Entered on FLSD Docket 09/04/2019 Page 4 of 6



 PIECE OF AMERICAN HA TING SHIT!" , in violation of Title 18, United States Code, Section

 875(c).

                                   FORFEITURE ALLEGATIONS

           l.     The al legations of this Indictment are re-alleged and by this reference fully

 incorporated herein for alleging criminal forfeiture to the United States of America of certain

 property in which the defendant, ERIC LIN, a/k/a "Jake Howard," a/k/a "Eric A

 Schopenhauer," has an interest.

           2.     Upon conviction of a violation of Title 18, United States Code, Section 875, as

 alleged in this Indictment, the defendant shall forfeit to the United States of America, pursuant to

 Title 18, United States Code, Section 98 I(a)(l)(C), any property, real or personal, which

 constitutes or is derived from proceeds traceable to such violation.

           All pursuant to Title 18, United States Code, Section 981(a)(l)(C), as incorporated by Title

 28, United States Code, Section 2461(c), and the procedures outlined in Title 21 , United States

 Code, Sections 853.
                                                                                     ;J
                                                                 TRUE BILL


                                                                 FOREPERso,r- "'\/




 UNITED ST ATES ATTORNEY




71f:k-2l,-~i
 Mt\        K. MEDETIS
 ASSISTANT UNITED STATES ATTORNEY



                                                    4,
      Case 1:19-cr-20551-FAM Document 7 Entered on FLSD Docket 09/04/2019 Page 5 of 6
                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF FLORIDA

UNITED ST ATES OF AMERICA                              CASE NO.
vs.
                                                         CERTIFICATE OF TRIAL ATTORNEY*
ERIC LIN,
      a/k/a "Jake Howard "
      a/k/a "Eric A Schopenhauer,"
      Defendant.
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _/                         Superseding Case Information:


Court Division: (Select One)                                      New Defendant(s)       Yes                 No
                                                                  Number of New Defendants
Miami X            _ Key West                                     Total number of counts
FTL - -            WPB        FTP
          I do hereby certify that:
          1.       I have carefully considered the allegations of the indictment, the number of defendants, the number of probable
                   witnesses and the legal complexities of the Indictment/Information attached hereto.
          2.       I am aware that the information supplied on this statement will be relied upon by the Judges of this Court in
                   setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial Act, Title 28 U.S.C.
                   Section 3161.
          3.       Interpreter:     (Yes or No)           No
                   List language and/or dialect
          4.       This case will take          3       days for the parties to try.
          5.       Please check appropriate category and type of offense listed below:

                   (Check only one)                                        (Check only one)

          I        0    to 5 days                       _x_                            Petty
          II       6    to 10 days                                                     Minor
          III      11   to 20 days                                                     Misdem.
          IV       21   to 60 days                                                     Felony            x
          V        61   days and over

          6.      Has this case been previously filed in this District Court? (Yes or No)             No
          If yes:
          Judge: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                     Case No.
                  (Attach copy of dispositive order)
          Has a complaint been filed in this matter?    (Yes or No)                      Yes
          If yes:
          Magistrate Case No.                           19-mj-03305-Louis
          Related Miscellaneous numbers:                --------------------------

          Defendant(s) in federal custody as of         August 16, 2019
          Defendant(s) in state custody as of

          Rule 20 from the District of
                                                                                               .(
          Is this a potential death penalty case? (Yes or No)                No

          7.       Does this case originate from a matter pending in the Northern Region of the U.S. Attorney's Office prior to
                   October 14, 2003? _ _Yes                    X        No

          8.       Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office prior to
                   September 1, 2007? _ _Yes                  _X_ _ No

                                                                n/(.)(.r&:b
                                                                  MARIA K. MEDETIS
                                                                  ASSIST ANT UNITED ST ATES ATTORNEY
                                                                  Florida Bar No. 1012329


*Penalty Sheet(s) attached
Case 1:19-cr-20551-FAM Document 7 Entered on FLSD Docket 09/04/2019 Page 6 of 6




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                      PENAL TY SHEET

Defendant's Name: ERIC LIN, a/k/a "Jake Howard," a/k/a "Eric A Schopenhauer,"

Case No:
           -------------------------------
Counts #: 1-6
Interstate Transmission of Threatening Communications

Title 18, United States Code, Section 875(c)

*Max. Penalty: 5 Years' Imprisonment


Counts#:




* Max. Penalty:


Count#:




*Max. Penalty:




 *Refers only to possible term of incarceration, does not include possible fines, restitution,
         special assessments, parole terms, or forfeitures that may be applicable.
